 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BEATRIZ ALDAPA, et al.,                           Case No. 1:15-cv-00420-DAD-SAB

12                  Plaintiffs,                        ORDER GRANTING STIPULATED
                                                       REQUEST TO CONTINUE HEARING
13          v.                                         DATE AND AMEND BRIEFING
                                                       SCHEDULE ON MOTION TO STRIKE
14   FOWLER PACKING COMPANY INC., et                   ABSENT CLASS MEMBER
     al.,                                              DECLARATIONS
15
                    Defendants.                        (ECF Nos. 247, 250)
16

17

18         On April 30, 2021, Defendants filed a motion to strike absent class member declarations

19 that is currently set for hearing before the undersigned on June 2, 2021. (ECF No. 247.) On
20 May 19, 2021, the parties filed a stipulation requesting the hearing date be continued until June

21 9, 2021, and the briefing schedule be adjusted accordingly. (ECF No. 250.) The Court finds

22 good cause to grant the stipulated request.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
 1          Accordingly, pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that:

 2          1.      The hearing on Defendants’ motion to strike absent class member declarations

 3                  currently set for June 2, 2021 (ECF No. 247), is CONTINUED to June 9, 2021, at

 4                  10:00 AM in Courtroom 9;

 5          2.      Plaintiffs shall file an opposition brief on or before May 26, 2021; and

 6          3.      Defendants shall file any reply brief on or before June 2, 2021.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        May 19, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
